Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In accordance with the 11/16/2021 Response to Election, claims 6-8 are withdrawn from examination.  The inclusion of claims 6-8 in the rejection and/or the allowable subject matter was a typographical error.  While it may appear to the Applicant that the Examination of these claims are not a significant burden upon the Examiner as is, the Examiner notes that moving forward the Applicant would be permitted to alter the claims in accordance with the species, which would be divergent to the Elected species.  The Examiner further notes that the withdrawn claims are dependent upon independent claim 1, and that an Allowance of claim 1 would allow for rejoinder and allowance of the previously withdrawn claims.

Response to Arguments

As discussed in the Examiner’s Note above, claim 7 was inadvertently Examined by the Examiner.  The Examiner has corrected this issue.  The Examiner would note that, if claim 7 was included, the alterations and arguments made regarding the 112B rejection was persuasive and the rejection would have been withdrawn. 

Applicant's arguments, regarding the 102 rejections of claims have been fully considered but they are not persuasive. In accordance with the claim amendments, the Examiner has amended the citations of the rejection in order to address these changes.

Allowable Subject Matter
Claims 4, 5, and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include (claims 4, 5, 9) the very specific location of the motor, which is detachably arranged within the tool, in relation to the retaining pin, and the fashion by which these two parts interact; (claims 9-16) the specific structure of the elastic positioning members, the sliding slots and blocks, and the way in which these structures interact.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Hua, (US 2013/0186665) and Eardley, (US 2003/0075348).  Regarding Hua, the Hua system used a different looking system that nevertheless met the claim limitations of the independent claim.  However, upon further analysis, the Hua system failed to meet the limitations of the subsequent dependent claims concerning both the pins and the elastic positioning members.  While Eardley utilized a system very similar to the current application, the level of detail provided by the reference did not allow the Examiner to draw any of the necessary conclusions regarding specific structures and interactions, in particular the retaining pin.  Furthermore, this reference completely lacks any sort of spring/ball retention system as seen in claims 9-16. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua, (US 2013/0186665).

Regarding claim 1, Hua discloses: A pneumatic tool (Figs. 1a, 1b, pneumatic tool 100) with a forward and reverse rotation control structure (Fig. 4a, switch mechanism 200), comprising: 

a housing (Figs. 1a-5b, casing 120) having an installation space (Figs. 4a-4c clearly show the space within casing 120 into which the switch mechanism 200 is installed); 

a retaining member (Fig. 3, switch mechanism 200) arranged inside the installation space and configured to divide the installation space into two push button accommodating cavities ([0022] “In FIG. 2, two rectangular openings 130 are respectively disposed on two sides of a casing 120 of the pneumatic tool 100 (only one rectangular openings 130 is shown). The two rectangular openings 130 allow the first operating end 221 and the second operating end 222 respectively to move along the longitudinal direction thereof for switching the forward operation mode and the reverse operation mode.”); 

two push buttons configured to movably slide inside the two push button accommodating cavities respectively (paragraphs [0023-0031] provide a detailed analysis of the function of the retaining member (210), the two buttons (221 and 222) and the housing cavities (120) within which they reside and operate), and the retaining member being configured to restrict sliding ranges of the two push buttons (as seen in Figures 4a-4c, the buttons 221 and 222 are restricted from movement by the interaction of the positioning axis 215 and center hole 223 ([0024], “The positioning axis 215 fits in the center hole 223 for avoiding the lever 220 detaching from the combining portion 211, and a size of the center hole 223 can further limit a sliding range of the lever 220.”; furthermore, the rectangular openings 120 both allow for and restrict the motion of the button 221 and 222, [0022], “The two rectangular openings 130 allow the first operating end 221 and the second operating end 222 respectively to move along the longitudinal direction thereof for switching the forward operation mode and the reverse operation mode”.) ; and 

a positioning pin (Figs. 3-4c, positioning axis 215) penetrating into the housing, and the retaining member (Fig. 3, rotating body 210) being secured by the housing and the positioning pin ([0023], “a through hole 217 is disposed at a center of the rotating body 210 for allowing a positioning axis 215 to insert through the through hole 217 and protrude from the combining portion 211.”);

and a driven gear member (Fig. 3, rotating body 210) installed inside the housing for switching a forward and a reverse rotation, wherein the respective push buttons engage with the driven gear member so as to rotate the driven gear member to perform the forward rotation or the reverse rotation when the respective corresponding push buttons slide (Paragraphs [0021-0026] explicitly detail the function of the entirety of the switch mechanism 200 including the rotating body 210 and the two buttons (221 and 222) in meeting the limitations of this claim).

Regarding claim 2, Hua further discloses: the positioning pin (Figs. 3-4c, positioning axis 215) further penetrates into the retaining member (Fig. 3, rotating body 210); the housing (Figs. 1a-5b, casing 120) includes an inner housing plate (while Fig. 3 lacks detail, it is clear from the Figures that pin 215 is attached to the main housing at the rear end of the installation space and accommodating cavity.  As such, this attachment point meets the claimed limitation of an inner housing plate) and an outer housing plate (Fig. 3, trigger button 110) arranged at two opposition portions of the installation space respectively (110 is in front, 120 is at the rear) ; the positioning pin  (Figs. 3-4c, positioning axis 215) penetrates into the outer housing plate from the inner housing plate via the retaining member (110 is in front, 120 is at the rear, 210 sits between the two plates while 215 passes through all three). 

Regarding claim 3, Hua further discloses: the inner housing plate (Fig. 3, casing 120) and the outer housing plate (Fig. 3, trigger button 110) include a first pin hole (Fig. 3, trigger button 110 includes a connection means in which the pin connects, thus representing a hole  - in the side of the trigger button, it can be seen that there exists a detent used to connect the pin to the button) and a second pin hole (As 215 is the only mechanism by which the trigger is attached to the tool, there must exist a hole in which axis 215 connects) formed thereon respectively; the retaining member includes a third pin  hole formed thereon (Fig. 3, through hole 217); the third pin hole is positioned between the first pin hole and the second pin hole in order to be connected to each other (see Fig. 3); the positioning pin detachably penetrates into the second pin hole from the first pin hole via the third pin hole (Figure 3 shows the positioning pin,215, detached from both the first and second pin holes).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731